550 F.3d 1202 (2008)
In re Rudy A. LOPEZ, Debtor,
Amrane Cohen, Appellant,
v.
Rudy A. Lopez, Appellee.
No. 07-56337.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 11, 2008.
Filed December 24, 2008.
Linda S. Conway, Orange, CA, for the trustee-appellant.
Bruce D. White, White & Roseman, Newport Beach, CA, for the debtor-appellee.
Before: JOHN T. NOONAN, BARRY G. SILVERMAN and CARLOS T. BEA, Circuit Judges.

ORDER
Trustee Amrane Cohen appeals the Bankruptcy Appellate Panel's decision affirming the Bankruptcy Court's order confirming Rudy Lopez's Chapter 13 plan. We have jurisdiction pursuant to 28 U.S.C. §§ 158(d) and 1291 and we adopt as our own the well-reasoned published opinion of the Bankruptcy Appellate Panel, In re Lopez, 372 B.R. 40 (9th Cir. BAP 2007).
AFFIRMED.